The Honorable Sam E. Angel, II State Representative P.O. Box 748 Lake Village, Arkansas 71653-0748
Dear Representative Angel:
This is in response to your request for an opinion on the following question:
  Would the consolidation of two cities of the first class pursuant to A.C.A. § 14-40-1201 et seq., require the consolidation of the school districts presently existing in the two municipalities?
It is my opinion that the answer to this question is "no."
The consolidation of municipalities is provided for at A.C.A. §§14-40-1201 to -1213 (1987 and Supp 1995). This subchapter does not mention or govern the drawing or changing of school district boundaries. A separate subchapter outlines the procedure for changing school district boundaries (see A.C.A. §§ 6-13-1201 to -1208 (Repl. 1993)), and your question does not indicate any intention that this procedure be employed.
Some confusion is understandable on the issue, however, as many years ago, there existed in Arkansas several different kinds of school districts. Some were related to city boundaries, or restricted to the unincorporated areas of a county. At least one former statute, which has now been repealed, provided that when a city with a city special school district expanded the city's boundaries, the boundaries of the city school district expanded also. See Acts 1909, No. 312 and Special SchoolDistrict No. 2 v. Special School District of Texarkana, 111 Ark. 379,163 S.W. 1164 (1914).
In 1931, however, the Arkansas legislature enacted a comprehensive "School Law" which provided that: "[o]n and after the passage of this Act there shall be only one kind of school district in this State, and all the present districts whether they be common districts, special districts, consolidated districts, rural special districts, districts created by special acts of the Legislature, or any other kind of district shall cease to exist as such and shall all be districts according to the provisions of this Act. . . ." Acts 1931, No. 169, § 43. See also Acts 1931, No. 169 § 76. In 1931 the respective county boards of education were given full power and exclusive right to form new school districts, dissolve existing school districts, add territory to or take territory from one or more districts and add it to other districts, or to consolidate school districts into new districts, etc. Acts 1931, No. 169, § 44.
The laws on annexation and consolidation of school districts have changed many times since 1931. See generally, former A.C.A. §§ 6-13-201 to -223;6-13-301 to -311; 6-13-401 to -412; and 6-13-501 to -507, each repealed by Act 294 of 1993. Current law, however, still places supervisory authority for changing school district boundaries with the county board of education. See generally, A.C.A. §§ 6-13-1201 to -1208. Absent compliance with the specific laws relating to the consolidation of school districts, it is my opinion that the consolidation of the cities themselves will have no impact on the boundaries of the existing school districts.
The matter appears to be one controlled entirely by statute, and in my opinion the statutes of this state render school district boundaries independent from any city boundaries within or near which they lie. The courts of other states have agreed where the statutes of their states indicate this conclusion. See generally, 78 C.J.S. Schools and SchoolDistricts, § 25(b); Bradley v. McKnight, 392 So. 2d 1081 (La. 1980); andThomas v. Spragens, 308 Ky. 97, 213 S.W.2d (1948). See contra, UpsonCounty School District v. City of Thomaston, 248 Ga. 98, 281 S.E.2d 537
(1981).
It is therefore my opinion that the answer to your question is "no."
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh